Citation Nr: 0634142	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to service connection for a low back 
condition, claimed as secondary to a service-connected knee 
condition.

2.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the left knee, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 until 
September 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (the RO).

Procedural history

The service connection claim 

In June 2001 the RO received the veteran's claim of 
entitlement to service connection of a low back condition, 
which he claimed was secondary to his left knee condition.  
In its January 2002 rating decision the RO denied the 
veteran's claims. The veteran disagreed with the January 2002 
decision and initiated this appeal. The appeal was perfected 
by the veteran's timely submission of his substantive appeal 
(VA Form 9) in January 2003.

In June 2003, the veteran presented sworn testimony at a 
hearing which was chaired by a Decision Review Officer at the 
RO.  In January 2005, the veteran presented sworn testimony 
during a personal hearing in Washington, DC which was chaired 
by the undersigned Veterans Law Judge. A transcript of these 
hearings have been associated with the veteran's VA claims 
folder. 

This issue was previously before the Board in March 2005, at 
which time the matter was remanded to the agency of original 
jurisdiction (AOJ) via the VA Appeals Management Center 
(AMC), in Washington, DC for additional development.  

In May 2006, the AOJ issued an Supplemental Statement of the 
Case (SSOC) which continued to deny the veteran's claim.  

The increased rating claims

In the Board's March 2005 decision, service connection for 
bilateral knee disabilities was granted.  In a November 2005 
rating decision, the AMC assigned 
10 percent disability ratings for each disability.  In August  
2006, the AOJ received the veteran's Notice of Disagreement 
as to the assigned ratings for both service-connected 
disabilities.  

The Board finds that a remand as to all three issues is 
required at this time.  Therefore, the issues are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  

Issue not on appeal 

In April 2006 correspondence, the veteran indicated that he 
had to take an early retirement, that is to say became 
unemployable, due to his service-connected conditions.  
Accordingly, it appears that the veteran has submitted an 
informal claim for total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12- 2001 (July 6, 2001).  That matter has not been 
adjudicated by the RO, and it is referred to the AOJ for 
appropriate action.  
 

REMAND

The veteran is seeking entitlement to service connection for 
a low back disability which he claims as secondary to his 
left knee disability. He is also seeking increased ratings 
for his service-connected knee disabilities.  For the reasons 
explained immediately below, the Board has determined that a 
remand is in order.

1.  Entitlement to service connection for a low back 
condition, claimed as secondary to a service-connected knee 
condition.

Pursuant to the Board's prior remand, the veteran was 
provided appropriate VCAA notice relative to this claim by 
letter dated March 16, 2005.  This letter advised the veteran 
that "[i]f there is any other evidence or information that 
you think will support your claim, please let us know."  In 
response to that letter, the veteran submitted a statement in 
May 2005.  In this statement, he asserted that a letter from 
his VA physician, Dr. C., dated August 24, 2004, and sent to 
another Federal agency addressed the issue of nexus between 
the veteran's service-connected knee disability and his 
current back disability.  He further advised that "if this 
aforementioned letter is not available through my VA records, 
I will provide a copy."  

A review of the veteran's claims folder indicates that 
although a January 2005 letter from Dr. C. is of record, it 
pertains to the veteran's knee disability only.  The August 
2004 letter which purportedly discusses the veteran's back 
condition is not of record.   Moreover, a review of the 
record indicates that the veteran was not advised that the 
record was not obtained and no efforts were made to otherwise 
obtain the letter from the VA employee doctor or the other 
Federal agency named by the veteran in his May 2005 
correspondence.  

The matter of the relationship, if any, between the veteran's 
service-connected knee condition and his back condition is 
the principal matter for inquiry currently before the Board.   
The veteran has clearly identified a potential source of 
nexus information that he feels will support his claim.  It 
is not of record.  Therefore, an effort must be made to 
obtain this evidence in order to ensure proper compliance 
with VA's duties under the VCAA.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).  



2.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the left knee, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the right knee, 
currently evaluated as 10 percent disabling.

As noted in the Introduction above, in a November 2005 rating 
decision the RO assigned 10 percent disability ratings for 
the veteran's service-connected knee disabilities.  In August 
2006, VA received the veteran's timely notice of disagreement 
as to the assigned ratings.  The AOJ has not yet issued a 
Statement of the Case addressing the issues of entitlement to 
increased ratings for the bilateral knee disabilities.  A 
remand for this action is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the Veteran benefits 
Administration (VBA) for the following action:

1. VBA should contact the veteran in 
writing and ask him to provide a copy of 
the August 24, 2004 letter from Dr. C. 
concerning the relationship between his 
back disability and his service connected 
knee condition.  The veteran is to be 
further informed that he may submit a 
medical nexus opinion for any competent 
medical source.  Any medical evidence so 
obtained should be associated with the 
veteran's VA claims folder.  

2.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim of 
entitlement to service connection for a 
low back disability on a secondary basis.  
If the claim remains denied, VBA should 
issue a supplemental statement of the 
case, and the veteran and his 
representative should be allowed an 
appropriate period of time for response.  
Thereafter, the matter should be returned 
to the Board for further appellate review 
if otherwise in order.

3.  VBA should issue a statement of the 
case to the veteran addressing the issues 
of entitlement to increased disability 
ratings for the veterans' service-
connected knee disabilities.  The veteran 
must be advised of the time limit in which 
he may file a substantive appeal.  The 
issues should then be returned to the 
Board for further appellate consideration, 
only if an appeal is properly perfected.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).





_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


